Citation Nr: 9931175	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  99-10 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a corneal scar, left eye.

2.  Entitlement to a temporary total evaluation based on a 
need for convalescence following surgery in June 1998, 
pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Jeremy T. Robin, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from December 1945 to November 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which denied the veteran's claim of entitlement to an 
increased evaluation and his claim of entitlement to a 
temporary total evaluation pursuant to 38 C.F.R. § 4.30.

The Board notes that the veteran's attorney, at the veteran's 
hearing before a Member of the Board (conducted in August 
1999), indicated that the veteran also sought service 
connection for glaucoma, apparently secondary to the 
veteran's service-connected left eye corneal scar.  However, 
a review of statements made by both the veteran and his 
attorney at the veteran's RO hearing (conducted in March 
1999) suggests that the veteran actually seeks service 
connection for cataracts of the left eye, again apparently 
secondary to his service-connected left eye corneal scar.  
This issue of secondary service connection, however claimed, 
is intertwined with the issues on appeal.

The Board also notes that the issue of entitlement to a 
temporary total evaluation pursuant to 38 C.F.R. § 4.30 is, 
in essence, inextricably intertwined with the veteran's claim 
for an increased evaluation for residuals of a left corneal 
scar.  Accordingly, consideration of this issue by the Board 
is deferred pending accomplishment of the development ordered 
below in the REMAND portion.


REMAND

Service connection for a corneal scar, left eye, was granted 
in a March 1960 rating decision, and a noncompensable 
evaluation was assigned.  In a November 1978 rating decision, 
the veteran's evaluation was increased to 20 percent.  This 
disability rating was subsequently decreased to 10 percent, 
in a November 1985 rating decision.  The Board affirmed this 
decrease in an October 1986 decision.  In June 1998, the RO 
received the veteran's claim for an increased evaluation, 
which it denied in an October 1998 rating decision.  The 
veteran's 10 percent evaluation remains in effect and is the 
subject of this appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).

With respect to evaluation of the veteran's residuals of a 
left corneal scar, the Board notes that the most current 
clinical evidence of record, as to the veteran's corrected 
visual acuity in both eyes, is from January 1999.  At that 
time, his best corrected visual acuity in the right eye was 
20/25; in the left eye, it was 20/40.  Subsequently, at both 
his RO hearing and his hearing before a Member of the Board, 
the veteran stated that the vision in his left eye had 
worsened.  Here, the veteran's residuals of a left eye 
corneal scar are addressed by schedular criteria applicable 
to the eye.  See 38 C.F.R. Part 4, § 4.84a (1999).  
Specifically, evaluation of the veteran's residuals is based 
upon the impairment of his central visual acuity.  Id.  

Given the veteran's statements as to the deteriorated vision 
in his left eye, clearly he believes that his service-
connected left eye disability has undergone an increase in 
severity.  As such, the Board finds that the veteran has 
submitted a well grounded claim as to entitlement to an 
increased evaluation.  See Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  However, as discussed above, the record 
suggests (pursuant to the veteran's assertions) that there 
has been a material change in the veteran's residuals of a 
corneal scar, left eye.  As such, the current rating may be 
incorrect.  Where evidence indicates that there has been a 
material change in the veteran's disability or that the 
current rating may be incorrect, a reexamination is required.  
See 38 C.F.R. § 3.327(a) (1999); see also Caffrey v. Brown, 6 
Vet. App. 377 (1994).

Therefore, the issue of entitlement to an evaluation in 
excess of 10 percent for residuals of a corneal scar, left 
eye, will not be decided, pending a REMAND for the following 
actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-March 1999 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's service-connected left 
eye corneal scar, should be obtained by 
the RO and incorporated into the claims 
file.

2.  A VA ophthalmic examination should be 
scheduled and conducted, by an 
ophthalmologist, in order to determine 
the nature and severity of the veteran's 
service-connected disability.  All 
suggested studies should be performed, 
including testing of the veteran's 
corrected central visual acuity.  All 
findings should be recorded in detail.  
Specifically, the examiner should comment 
in detail as to all left eye impairment 
due to the veteran's service-connected 
corneal scar. An opinion should be 
provided regarding the likelihood of an 
etiologic relationship between the 
service-connected left corneal scar and 
the veteran's glaucoma and cataracts.  
Reasons and bases for all conclusions 
should be provided.

The claims file, or copies of pertinent 
documents found therein, and a separate 
copy of this remand must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.

The veteran should be advised that 
failure to report for the scheduled 
examination may have adverse consequences 
in the adjudication of his claim.  
38 C.F.R. § 3.655 (1999).

3.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

4.  The RO should then review the 
veteran's claim and consider all 
pertinent law, regulation, and criteria, 
in light of the examination report. The 
issues of entitlement to service 
connection for glaucoma and cataracts 
should be specifically adjudicated. 

If the veteran's claim remains in a 
denied status, including his claim for a 
temporary total evaluation pursuant to 
38 C.F.R. § 4.30, he and his attorney 
should be provided with a supplemental 
statement of the case, which should 
include a full discussion of action taken 
on the veteran's claim and the reasons 
and bases for such action.  The 
applicable response time should be 
allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












